Downey, J.
The appellees filed an account against the-county, consisting of several items, for services as attorneys-rendered by them. The commissioners would allow only a part thereof. The appellees appealed to the circuit court,, where there was a trial by the court, a finding for the plain*405■tiffs, a motion for a new trial made by the defendant overruled, and judgment on the finding. The error assigned is the refusal to grant a new trial. There is no brief for the appeliees.
There was no record evidence of any contract with or ■employment of the appellees by the commissioners, nordoes it appear that the commissioners at anytime or in any manner, while sitting as such, made any contract with them for such services, or employed or retained them in such business. According to several cases decided in this court, the commissioners can bind the county only when in session according to law, and acting concurrently. It would be making a dangerous precedent to hold that they could do acts binding on the county when not in session, or when acting successively and separately. See The Board of Commissioners of Fayette Co. v. Chitwood, 8 Ind. 504; Campbell v. Brackenridge, 8 Blackf. 471; Archer v. The Board of Commissioners of Allen Co., 3 Blackf. 501; English v. Smock, 34 Ind. 115.
The judgment is . reversed, with costs, and the cause ¡remanded, with instructions to grant a new trial.